Citation Nr: 1645912	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-28 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a dog bite to the right leg.

2.  Entitlement to service connection for a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia, paranoid type.

4.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for disability caused by hypertension medication prescribed at a VA facility.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the November 2010 decision, the RO continued the denial of the service connection issues listed on the title page, inter alia, because it determined that new and material evidence had not been submitted to reopen such claims.  In the July 2014 decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition (also claimed as hypertension medication causing fainting spells).

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of the hearing is associated with the record.  

In May 2016, the Board reopened the previously denied claims of entitlement to service connection for dog bite residuals, a left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type, and remanded such reopened claims, as well as the claim for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for additional development.

While on remand, in July 2016, the Agency of Original Jurisdiction (AOJ) issued a rating decision granting service connection for left ankle sprain.  As such is a full grant of the benefits sought on appeal with respect to such issue, and the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remainder of the issues now return to the Board for further appellate review. 

Finally, the Board notes that a physician's note was uploaded to the Veteran's electronic claims file in August 2016, after the issuance of the most recent July 2016 supplemental statement of the case.  As the Veteran waived initial agency of AOJ consideration of any additionally submitted evidence in an August 2016 statement, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heady injury and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's in-service dog bite to the right leg resulted in residuals consisting solely of a current right leg scar.

2.  VA treatment for hypertension, including the prescription of medication, did not result in any additional disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg scar are met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for disability caused by hypertension medication prescribed at a VA facility have not been met.  38 U.S.C.A.  §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board's decision to grant service connection for a right leg scar as residual to an in-service dog bite to the right leg is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to this issue.

As to the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for disability caused by hypertension medication prescribed at a VA facility, VA's duty to notify was satisfied by a July 2014 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as available post-service VA and private treatment records have been obtained and considered.  

In this regard, the Board notes that at least a portion of the Veteran's VA treatment records, particularly those from the Jamaica, New York, and Boston, Massachusetts, VA medical centers, dated in the 1980s and early 1990s, which predate the period relevant to the 38 U.S.C.A. § 1151 claim, are not available for review.  In July 2012, the RO rendered a formal finding documenting their unsuccessful efforts to obtain such outstanding treatment records in December 2011, March 2012, April 2012, May 2012, and June 2012.  In view of this information, the Board finds that it is reasonably certain that such records are unavailable and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Additionally, during the Board hearing, the Veteran identified private treatment records from St. Albans, Queens, New York, and the University of Virginia Culpeper hospitals pertinent to his left ankle disability.  During the June 2016 VA mental health examination, the Veteran identified records from the Social Security Administration (SSA) relevant to his schizophrenia.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain records when those records are potentially relevant to the claim on appeal.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, as such records are relevant only to the Veteran's left ankle and acquired psychiatric disorders, and do not address his claimed disability as a result of VA treatment, they do not have a reasonable probability of helping to substantiate the Veteran's 
§ 1151 claim, and are therefore not relevant to the instant matter.  Golz, 590 F.3d 131.  Consequently, there is no need to remand for such records.  Furthermore, all of the Veteran's other treatment records have been obtained and considered.  He has not otherwise identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA examination in June 2016 addressing his 
§ 1151 claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a physical examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the February 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  However, the Veteran voluntarily terminated the hearing prior to offering testimony regarding his § 1151 claim.  As such, the undersigned held the record open for 60 days to allow for the submission of additional evidence and argument.  Thereafter, the Veteran's representative submitted further evidence and argument in March 2016.  Furthermore, upon a review of the record, the Board determined that additional evidentiary development was necessary, to include obtaining a VA examination with an opinion addressing whether the Veteran had an additional disability as a result of VA treatment.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's May 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in May 2016, the matter was remanded in order to obtain outstanding private treatment records and updated VA treatment records, and afford the Veteran a VA examination.  Subsequently, updated VA treatment records were obtained, a VA examination was conducted in June 2016, and the Veteran confirmed that the identified private treatment records have been destroyed.  Significantly, the private treatment records were only relevant to the left ankle disorder, a claim that is no longer before the Board.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for Residuals of a Dog Bite

The Veteran seeks service connection for residuals of a dog bite incurred during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records show that the Veteran incurred a puncture wound after a dog bit his right leg in June 1980.  During the February 2016 Board hearing, the Veteran reported that, as a result of such bite, a scar remains on his right lower calf.  The Board remanded the case in May 2016 to afford the Veteran a VA examination so as to address whether he has any residuals from the in-service dog bite.  In June 2016, a VA examiner concluded that the Veteran does not have any residuals associated with the in-service dog bite, except a small, superficial scar.  The examiner reported that the scar is well-healed, stable, nonpainful, and measures 1.5cm. by 2.5cm.

Accordingly, based on the evidence of record, the Board finds that the scar on the Veteran's right leg is related to service.  The Veteran does not contend, and the evidence does not suggest, that he has any other residuals from the in-service dog bite.  As such, service connection for a scar on the right leg is warranted.

III.  Compensation Pursuant to the Provisions of 38 U.S.C.A. § 1151 for Residuals of Treatment for Hypertension  

The Veteran also seeks VA compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals from treatment for disability caused by hypertension medication prescribed at a VA facility.  Specifically, he asserts that he experienced fainting spells after a VA physician over-prescribed hypertension medication (Lisinopril, atenolol, and hydrochlorothiazide).  See Statement (August 2014).  The Veteran further claims that the fainting spells ceased after the dosage was corrected, but that he continues to experience chest pains related to his blood pressure medication.  See Statement (November 2014).

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361 (c), (d)(1), (d)(2).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. §  1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury. Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id. at 1378.

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Id. at 1380; see also Brown, supra, at 119.  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

By way of background, the Veteran has had a longstanding history of hypertension.

In January 2013, the Veteran presented to the Richmond, Virginia, VA medical center with dizziness.  He related the dizziness to a VA-prescribed medication for his hypertension.  Treatment providers noted that the etiology of the dizziness was unclear, but that it may be due to alcohol related-seizures, overmedication, or vertigo.  The provider noted that the dizziness occurred after the Veteran ran out of his vertigo medication.  The provider ordered the Veteran to stop taking his hypertension medication and ordered consultations to further investigate the cause of the Veteran's dizziness.  See, e.g., VA treatment record (January 12, 2013).

A neurologist, an otolaryngologist, and an ear, nose, and throat specialist assessed vertigo and noted that the Veteran's symptoms were suggestive of Meniere's disease of the right ear.  See VA treatment records (February 20, 2013; February 25, 2013; October 3, 2013).  A July 2013 cardiology consultation report shows that the Veteran's heart was normal.  See VA treatment record (July 25, 2013).

Despite numerous orders to abstain from hypertension medication, the Veteran continued to take the medication when he felt necessary.  See, e.g., VA treatment record (August 19, 2013).

The Veteran reported that his dizziness persisted until February 2014, when he began "self-medicating with marijuana that he receives from his friends.  He report[ed] that when the vertigo episodes would come on, he would treat himself with a blunt."  VA treatment record (June 20, 2016).

In January 2016, VA treatment providers advised the Veteran to cease all beta blockers, a hypertension medication, following a December 2015 hospitalization for cocaine abuse.  See VA treatment record (January 13, 2016).  However, the Veteran acquired beta blockers from non-VA healthcare providers.  Id.

The Board remanded the case in May 2016 to afford the Veteran a VA examination, to address whether he incurred an additional disability due to hypertension medication prescribed by the Richmond VA medical center.

In June 2016, a VA examiner opined that it is less likely than not that the Veteran  incurred any additional disability as a result of being prescribed excessive amounts of hypertension medication.  The examiner explained that there is no objective evidence that Veteran was prescribed excessive amounts of medication for his hypertension or that he incurred any disability from his hypertension medication.  The examiner further explained that medication adjustments are routinely made in treating patients as their conditions/needs change over time.  The examiner emphasized that the Veteran's polysubstance abuse makes it particularly difficult to consistently control his blood pressure.

The Board accords great probative weight to the June 2016 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a physical examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

Accordingly, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  Although VA treatment records document dizziness and chest pain, the June 2016 VA examiner explicitly found that these complications did not result in any additional disability.  The examiner's opinion is consistent with independent medical opinions from a neurologist, otolaryngologist, and ear nose and throat specialist, who agreed that the Veteran's symptoms are suggestive of Meniere's disease, which is wholly unrelated to his hypertension medication.  There is no competent medical evidence of record to refute these opinions.

The Board acknowledges the Veteran's statements indicating that he has had additional problems due to the dosage of his hypertension medication.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report his symptoms of dizziness and chest pain, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment, including the prescription of hypertension medication.  Accordingly, the Veteran's contentions are accorded no probative weight and, as such, have been outweighed by the more probative July 2016 VA examiner's opinion.

In sum, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for disability caused by hypertension medication prescribed at a VA facility, is not warranted as the probative evidence of record shows no findings of an additional disability.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right leg scar is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for disability caused by hypertension medication prescribed at a VA facility is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran seeks service connection for an acquired psychiatric disorder, which he contends had its onset in service.  He reports that he began to experience psychotic symptoms, anxiety, and attempted suicide while stationed in Fort Benning, Georgia, in 1983.  See, e.g., Statement (March 2016).

The Veteran served on active duty from January 1980 to June 1986.  On June 9, 1983, he was arrested and taken to the emergency department after military police found him at a bus stop disorientated, hyperactive, and euphoric.  The emergency department ordered drug and blood alcohol screens, but the Veteran left before the tests were conducted.  On June 10, 1983, the Veteran went absent without leave.  On June 17, 1983, he was arrested in New York on charges of indecent exposure, assault, and resisting arrest.  He was subsequently incarcerated until June 1986.  Following release from prison, the Veteran was given a general discharge from service.

After service, the Veteran was homeless and reports a history of drug and alcohol abuse.  In April 1990, a VA examiner diagnosed schizophrenia, undifferentiated type, provided a detailed account of the Veteran's medical history, and concluded that he "probably developed symptoms of schizophrenia while in the [s]ervice."  Since 1990, the Veteran has received treatment for schizophrenia.

In April 2016, the Veteran's VA psychiatrist rendered a tentative diagnosis of PTSD, which was subsequently confirmed in May 2016, at which time the psychiatrist noted exposure to trauma in military.  See VA treatment record (April 6, 2016; May 11, 2016).

Throughout the appeal, the Veteran has identified numerous in-service stressors, which he contends caused him to have an acquired psychiatric disorder, to include: a dog attack (August 2014 statement, discussed above); training exercise in 1981 in Germany (January 1990 claim form); "shell shock" trauma from a Howitzer firing rounds close to him (February 1990 Veteran statement); and being pressured to smoke hash by other service members, who also played jokes on him such as putting flash bangs in the toilet (Veteran statement received in November 2009). The Board notes that the evidence includes September 2009 and January 2010 formal findings of lack of information to verify a stressor for PTSD.  The Veteran's service treatment records only document the dog bite during service.

The Board remanded the case in May 2016 to afford the Veteran a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

In June 2016, the VA psychiatric examiner opined that the Veteran does not meet criteria for PTSD.  The examiner noted that the Veteran does have some symptoms of the disorder (hypervigilance, anger/irritability, sleep issues), but concluded that that these symptoms are more likely attributed to his diagnosis of schizophrenia.

With regard to schizophrenia, the examiner noted that the disorder develops from a combination of genetics and environmental attributes, explaining that symptoms likely develop when individuals are exposed to environmental stressors.  He noted that the Veteran's stressors might include heavy drug and alcohol use and/or traumatic experiences he encountered in service.

However, the examiner ultimately opined that it cannot be determined without speculation that it is likely as not that the Veteran's schizophrenia is related to service.  In support of such opinion, the examiner stated that there is no definitive way to determine the cause or onset of his symptoms, and that, other than the Veteran's report, there is no evidence to substantiate some of the information in the March 1990 VA examiner's opinion that the Veteran's symptoms probably started in service.

Initially, the Board finds that the examiner need not reach a "definitive" determination regarding the cause and onset of the Veteran's symptoms, only a determination that (i) it is at least as likely as not (a 50 percent or greater degree of probability) that schizophrenia is related to the Veteran's military service; (ii) whether schizophrenia manifested within one year of his service discharge in June 1986, i.e., by June 1987; or (iii) if schizophrenia did not have onset in service, whether the Veteran manifested symptoms of such in and since service.  To that end, the examiner related the Veteran's symptoms to post-service drug use "and/or" in-service trauma.  The Board finds that the examiner failed to determine why one cause is not more likely than the other.  Significantly, the examiner failed to address whether the documented erratic behavior in 1983--his arrest, AWOL, and immediate second arrest for indecent exposure, assault, and resisting arrest--is demonstrative of an onset of schizophrenia.  Additionally, the examiner failed to address the Veteran's May 2016 diagnosis of PTSD, which was rendered by a VA psychiatrist.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (a clear PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless evidence shows to the contrary).  The Board may not simply adopt a medical examiner's opinion that fails to discuss such potentially favorable evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Veteran also seeks service connection for a head injury, which he relates to falling off a bicycle when attacked by a dog in service on June 27, 1980.

Service treatment records show that the Veteran was treated for persistent for dizziness, blurred vision, and headaches throughout service.  See service treatment records (March 10, 1980; May 7, 1981; January 12, 1982; and June 9, 1986).  Additionally, as discussed above, the Veteran has reported dizziness and fainting spells after service, which have been diagnosed as vertigo and Meniere's disease.

In May 2016, the Board remanded the case to afford the Veteran a VA examination to determine the nature and etiology of any current head injury.

In June 2016, a VA examiner opined that the Veteran does not have residuals of a traumatic brain injury.

However, the Board finds that the examiner failed to address whether the Veteran's current vertigo and/or Meniere's disease are related to his reports of dizziness, blurry vision, and headaches in and since service.  Additionally, the examiner was not provided a copy of the Veteran's service treatment records.  Under these circumstances, the Board finds that an addendum opinion is needed revisit the nature and etiology of any current head injury.

Furthermore, during the June 2016 VA psychiatric examination, the Veteran stated that has been in receipt of SSA disability benefits for schizophrenia.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's June 2016 VA psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the June 2016 VA psychiatric examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD, and if so, the examiner must specifically opine whether such disorder is at least as likely as not (a 50 percent or greater degree of probability) related to his claimed stressor(s), to include dog attack (August 2014 statement), training exercise in 1981 in Germany (January 1990 claim form), "shell shock" trauma from a Howitzer firing rounds close to him (February 1990 Veteran statement), and being pressured to smoke hash by other service members, who also played jokes on him such as putting flash bangs in the toilet (Veteran statement received in November 2009).

If the examiner finds that the Veteran does not meet the diagnostic criteria for PTSD, he or she should reconcile such a finding with the Veteran's May 2016 PTSD diagnosis, which was rendered by a VA psychiatrist.

(B)  As to schizophrenia, the examiner should offer an opinion as to whether (i) it is at least as likely as not (a 50 percent or greater degree of probability) that schizophrenia is related to the Veteran's military service; (ii) whether schizophrenia manifested within one year of his service discharge in June 1986, i.e., by June 1987; or (iii) if schizophrenia did not have onset in service, whether the Veteran manifested symptoms of such in and since service.  The examiner should provide separate discussions for (i) - (iii).

The examiner should specifically address whether the Veteran's behavior throughout 1983 (outlined above) coupled with his reported psychiatric symptoms in and since service represented the onset of schizophrenia.

The examiner's report must include a complete rationale for all opinions expressed.

3.  Return the record to the VA examiner who conducted the Veteran's June 2016 VA head examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the June 2016 VA head examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion with respect to whether the Veteran's vertigo and/or Meniere's disease are at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of (i) the Veteran's lay statements that he injured his head during training in 1981 and during a bike fall experienced with the dog bite and (ii) medical records of dizziness, blurry vision, and headaches in and since service.  

A complete rationale for the opinion expressed should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


